DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Response to Arguments


Applicant’s arguments,  filed 4/21/2022, with respect to the rejection(s) of claim(s)  9, and 11-13 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiong et al. (US 2016/0227580).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (US 2017/0280438) in view of Xiong et al. (US 2016/0227580).




With regard to claim 9, Bala teaches (see figure 4 and figure 6): A terminal comprising: 
a receiver (see figure 8, input/output devices, 806: paragraph 86)  that receives configuration information (autonomous transmission description: see step 410: paragraphs 43 and 71: 
The autonomous description information includes a set of preamble indexes where each of the preamble indexes has associated therewith respective autonomous transmission information associated with the respective preamble index.)  

about transmission of a Physical Uplink Shared Channel (PUSCH) ( paragraph 114: autonomous/uplink is over PUSCH) and receives random access channel (PRACH) configuration information ( preamble transmission is in the PRACH: paragraph 88)  (paragraph 43: describes the information in preamble index which is transmitted in step 410 of figure  4)

[0043] The resources allocated to a wireless access node 121 for autonomous wireless transmissions by wireless end devices to the wireless access node 121 may include a set of preamble indexes where each preamble index has a set of resources associated therewith, respectively. In general, a given preamble index has associated therewith a set of resources which includes: (1) a preamble (which is the sequence of complex symbols to be transmitted as the preamble), (2) a preamble transmission subzone, within the preamble transmission zone, within which the preamble is to be transmitted by the wireless end device 110 which selects the preamble index, (3) a preamble acknowledgment zone within which a preamble acknowledgment will be transmitted by the wireless access node 121 upon detecting transmission of the preamble by the wireless end device 110 in the preamble transmission subzone (in cases in which preamble acknowledgments are used), (4) a hopping sequence of resource chunks within which payload transmissions (and, when necessary, payload retransmissions) will be performed by the wireless end device 110 which selects the preamble index, and (5) identification of a payload acknowledgment zone within which a payload acknowledgment will be transmitted by the wireless access node 121 upon successfully decoding the payload transmitted by the wireless end device 110.) ; and 
a processor (see figure 8, processor, 802: paragraph 86)  that controls transmission of the PUSCH  (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows  UE sending Payload data/uplink based on preamble index/description information), based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index: 
[0074]… The hop of the hopping sequence specifies a resource chunk of a payload transmission zone.
[0075] At block 450, the wireless end device transmits the payload over the resource chunk of the identified hop of the hopping sequence associated with the preamble index.), 
without receiving a random access response (RAR)  (paragraphs 43, 63, 65: preamble acknowledgement is an optional step.
[0043]...(3) a preamble acknowledgment zone within which a preamble acknowledgment will be transmitted by the wireless access node 121 upon detecting transmission of the preamble by the wireless end device 110 in the preamble transmission subzone (in cases in which preamble acknowledgments are used)
 The wireless access node may obtain, from the preamble, timing information which the wireless access node may then use for payload demodulation upon receiving the payload from the wireless end device in the payload transmission zone(s).
[0063] At step 330 (which may be an optional step), the wireless access node transmits a preamble acknowledgment to the wireless end device. )
 after transmitting a preamble using a PRACH ( see step 430 in figure 4: paragraphs 43, 73, and 88)
, wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, and 72-73: preamble is associated with preamble index/description information), and 
wherein the processor determines a time resource of the PUSCH based on a slot interval, from the PRACH, indicated from the configuration information about transmission of the PUSCH (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone. 

[0046] The set of resources associated with a preamble index, as discussed above, includes a hopping sequence where, on each hop of the hopping sequence, a resource chunk within a payload transmission zone of an autonomous transmission zone is provided. A resource chunk corresponding to a hop of a hopping sequence associated with a preamble index is a subset of uplink resources within a payload transmission zone. In general a resource chunk comprises a set of frequency-time resources (e.g., a set of PRBs in a 4G-based implementation. The resource chunk may be configured to enable narrowband payload transmission using a relatively small amount of wireless uplink resources (e.g., within the context of a 4G-based implementation, using a relatively small number of PRBs, such as 1 PRB, 2 PRBs, 3 PRBs, or even a portion of a PRB) spread across multiple time intervals (TTIs) and using bundling of the multiple time intervals. It has been determined that, within the context of a 4G-based implementation, where the payload transmission is performed using 1 PRB spread across 4 TTIs, an improvement in link budget of approximately 6 dB may be achieved. The resource chunk may be configured to enable wideband payload transmission, e.g., payload transmission over a wider bandwidth which is not spread across multiple time intervals (and, thus, which does not use bundling of multiple time intervals). It will be appreciated that various combinations of such arrangements may be used (e.g., various resource chunks which may or may not use bundling across multiple time intervals); however, it also will be appreciated that a narrowband resource chunk may be particularly well-suited for at least some power-limited wireless end devices while a wideband resource chunk may be particularly well-suited for at least some non-power-limited wireless end devices. The set of uplink resources of a resource chunk associated with a hop of the hopping sequence associated with a preamble index may include a set of frequency-time resources which may or may not be contiguous.
[0047] In at least some embodiments, a hopping sequence with a single hop may be defined for a preamble index, and the resource chunk associated with that single hop may be used for each autonomous payload (re)transmission that is performed using that preamble index.
[0048] In at least some embodiments, a hopping sequence with multiple hops may be defined for a preamble index, and the resource chunks associated with those multiple hops may be used in various ways for autonomous payload (re)transmissions that are performed by a wireless end device that initiated its autonomous transmissions by transmitting the preamble corresponding to that preamble index. The multiple resource chunks associated with a preamble index may be located in different portions of the wireless uplink resources (e.g., different locations within the payload transmission zone specified within the wireless uplink resources for use for payload transmissions), respectively. For example, for a preamble index using multiple resource chunks, a first resource chunk associated with the preamble index may use a first set of frequency-time resources (e.g., a first set of PRBs in a 4G-based implementation), a second resource chunk associated with the preamble index may use a second set of frequency-time resources (e.g., a second set of PRBs in a 4G-based implementation), and so forth. In at least some embodiments, in which multiple resource chunks are associated with a preamble index, the multiple resource chunks may be specified using a hopping sequence configured to indicate the multiple resource chunks associated with that preamble index. In at least some embodiments, the hopping sequence may be a pseudo-random (or deterministic) hopping sequence. In at least some embodiments, the hopping sequence may employ frequency hopping. The hopping sequences may be different for different preamble indexes. It will be appreciated that the use of multiple resource chunks for a preamble index provides fading and interferer diversity across multiple payload transmissions by the wireless end device that is using the preamble index. It will be appreciated that, since the wireless access node 121 has information indicative of the hopping sequence for the preamble index, the wireless access node 121 is able to identify multiple transmissions from the wireless end device 110 that is using the preamble index even though the multiple transmissions may be located in different portions of the uplink resources.). 


    PNG
    media_image1.png
    573
    491
    media_image1.png
    Greyscale


Although Bala teaches preamble transmission zones are repeat periodical (paragraph 38), Bala does not explicit wherein multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH.   
Similar to Bala reference, Xiong disclose a process of transmitting a preamble and PUSCH information to a base station  (see figure 5: paragraphs 37-41).  However, Xiong also teaches transmit multiple (repeated) preamble and PUSCH resources based on uplink repetition number according to coverage enhancement (CE) level (paragraphs 40-41).  

    PNG
    media_image2.png
    413
    526
    media_image2.png
    Greyscale

Since both inventions deals with  MTC communication (Bala: paragraph 02 and Xiong: paragraphs 3,31and 40) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH  as taught by Xiong in the wireless communication system of Bala in order to reduce performance degradation (Xiong: paragraph 03).

With regard to claim 11, Bala teaches (see figure 4 and figure 6): A radio communication method for a terminal, comprising: 
receiving configuration information (autonomous transmission description: see step 410: paragraph 71)  about transmission of a Physical Uplink Shared Channel (PUSCH) and receiving random access channel (PRACH) configuration information (paragraphs 43-47, and 71: see step 410 in figure 4. For PUSCH, see paragraph 114 and For PRACH, see paragraph 88 ); 41008452Application No. 16/099,026Docket No.: 17786-610001 
determining a time resource of the PUSCH based on a slot interval, from a PRACH, indicated from the configuration information about transmission of the PUSCH  (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone, which in hopping sequence of preamble index. Also see figure 2 and figure 6)

    PNG
    media_image3.png
    413
    649
    media_image3.png
    Greyscale

; and 
controlling transmission of the PUSCH (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows UE sending Payload data/uplink based on preamble index/description information), 
based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index), without receiving a random access response (RAR)  (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after transmitting a preamble using the PRACH ( see step 430 in figure 4: paragraphs 43, 73, and 88), wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, and 72-73: preamble is associated with preamble index/description information).  


Although Bala teaches preamble transmission zones are repeat periodical (paragraph 38), Bala does not explicit wherein multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH.   
Similar to Bala reference, Xiong disclose a process of transmitting a preamble and PUSCH information to a base station  (see figure 5: paragraphs 37-41).  However, Xiong also teaches transmit multiple (repeated) preamble and PUSCH resources based on uplink repetition number according to coverage enhancement (CE) level (paragraphs 40-41).  
[0039] At operation 510, a PRACH preamble may be transmitted in PRACH frequency resources according to an uplink access repetition number. The PRACH frequency resources may be based at least partly on the CE category for the UE 102. In some embodiments, the group of candidate CE categories may include a first and a second candidate CE category for which PRACH frequency resources for the first CE category are exclusive to PRACH frequency resources for the second CE category. In addition, the group of candidate CE categories may include more than the first and second candidate CE categories, and some or all of the candidate CE categories may be associated with different PRACH frequency resources that may be exclusive to each other. Accordingly, the frequency resources used for the transmission of the PRACH preamble may indicate or reflect the determined CE category for the UE 102. Mappings or assignments of PRACH frequency resources to candidate CE categories may be predetermined, may be part of 3GPP or other standards or may be determined by the network. In addition, the PRACH frequency resources used by the UE 102 when operating in the CE mode may be disjoint from PRACH frequency resources used by UEs not operating in the CE mode.
 [0041] The uplink access repetition number may be based at least partly on the CE category for the UE 102. In some embodiments, the group of candidate CE categories may include a first and a second candidate CE category for which an uplink access repetition number for the first CE category is different from an uplink access repetition number for the second CE category. The uplink access repetition number may refer to a number of repetitions of the PRACH preamble to be transmitted by the UE 102. In addition, the group of candidate CE categories may include more than the first and second candidate CE categories, and some or all of the candidate CE categories may be associated with uplink access repetition numbers that may be different. In some embodiments, an uplink access repetition number (or other repetition numbers or levels described herein) for a CE category considered “high” may be larger than an uplink access repetition number for a CE category considered “low.” For instance, the UE 102 may repeat the PRACH preamble 100 times when operating in the CE category of 15 dB and may repeat the PRACH preamble only 20 times when operating in the CE category of 5 dB. Accordingly, the larger number of repetitions may provide additional diversity or energy gain for the UE 102 when it operates in a higher CE category. The number of repetitions for the candidate CE categories may be pre-determined through simulation or analysis or other techniques. In some embodiments, the repetitions of the PRACH preamble may be transmitted during different time periods.

Since both inventions deals with  MTC communication (Bala: paragraph 02 and Xiong: paragraphs 3,31and 40) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH  as taught by Xiong in the wireless communication system of Bala in order to reduce performance degradation (Xiong: paragraph 03)

With regard to claim 12, Bala teaches (see figure 5 and figure 6): A base station comprising: 
a transmitter  (see figure  8: paragraphs 117-120) that transmits configuration information about transmission of a Physical Uplink Shared Channel (PUSCH) and transmits random access channel (PRACH) configuration information to a terminal (paragraphs 43-47, and 86: see step 505 in figure 5) ; and 
a processor(see figure  8: paragraphs 117-120)  that controls to receive the PUSCH transmitted by the terminal 
based on the configuration information about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index),
 without transmitting a random access response (RAR) (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after receiving a preamble transmitted using a PRACH (see steps  510-520 in figure 5: paragraphs 43, 73, and 87-89), 
wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, 72-73, and 86-89: preamble is associated with preamble index/description information), and 
wherein the configuration information about transmission of the PUSCH includes a slot interval, from the PRACH, to determine a time resource of the PUSCH (see steps 525-540 in figure 5: paragraphs 46-48, 91-93 and 106-107: See time-frequency resources for payload chucks in payload transmission zone. )
 
    PNG
    media_image4.png
    754
    560
    media_image4.png
    Greyscale



Although Bala teaches preamble transmission zones are repeat periodical (paragraph 38), Bala does not explicit wherein multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH.   
Similar to Bala reference, Xiong disclose a process of transmitting a preamble and PUSCH information to a base station  (see figure 5: paragraphs 37-41).  However, Xiong also teaches transmit multiple (repeated) preamble and PUSCH resources based on uplink repetition number according to coverage enhancement (CE) level (paragraphs 40-41).  

    PNG
    media_image5.png
    342
    585
    media_image5.png
    Greyscale

Since both inventions deals with  MTC communication (Bala: paragraph 02 and Xiong: paragraphs 3,31and 40) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH  as taught by Xiong in the wireless communication system of Bala in order to reduce performance degradation (Xiong: paragraph 03).

With regard to claim 13, Bala teaches (see figures 4-6): A system comprising a terminal and a base station, wherein: 
the terminal (see claim 9 for more detailed rejection) comprises: a receiver (see figure 8, input/output devices, 806: paragraph 86) that receives configuration information (autonomous transmission description: see step 410: paragraph 71)   about transmission of a Physical Uplink Shared Channel (PUSCH) and receives random access channel (PRACH) configuration information (paragraphs 43-47, and 71: see step 410 in figure 4. For PUSCH, see paragraph 114 and For PRACH, see paragraph 88 ); and a first processor (see figure 8, processor, 802: paragraph 86)  that controls transmission of the PUSCH, based on the configuration information (paragraphs 43-47, and 72-75: see steps 420, 440, and 450 in figure 4, which shows  UE sending Payload data/uplink based on preamble index/description information)  about transmission of the PUSCH that includes an offset (paragraphs 46-47, 72-75: see hopping sequence in preamble index) , without receiving a random access response (RAR) (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after transmitting a preamble using a PRACH ( see step 430 in figure 430: paragraphs 43, 73, and 88),  wherein the first processor determines a time resource of the PUSCH based on a slot interval, from the PRACH, indicated from the configuration information about transmission of the PUSCH (Paragraphs 46-48, 71-75 and 106-107: See time-frequency resources for payload chucks in payload transmission zone, which in hopping sequence of preamble index), and 
the base station comprises: a transmitter (see figure  8: paragraphs 117-120)  that transmits the configuration information about transmission of the PUSCH and transmits PRACH configuration information to the terminal  (paragraphs 43-47, and 86: see step 505 in figure 5); and a second processor (see figure  8: paragraphs 117-120)   that controls to receive the PUSCH transmitted by the terminal (paragraphs 43-47, and 90-93) based on the configuration information about transmission of the PUSCH including the offset (paragraphs 46-48, 86, 89-92: see hopping sequence in preamble index), without transmitting the RAR (paragraphs 43, 63, 65: preamble acknowledgement is an optional step) after receiving the preamble transmitted using the PRACH (see steps  510-520 in figure 5: paragraphs 43, 73, and 87-89), wherein the preamble is selected based on the PRACH configuration information (paragraphs 43-44, 72-73, and 86-89: preamble is associated with preamble index/description information), and wherein the configuration information about transmission of the PUSCH includes the slot interval, from the PRACH, to determine  the time resource of the  PUSCH  (see steps 525-540 in figure 5: paragraphs 46-48, 91-93 and 106-107: See time-frequency resources for payload chucks in payload transmission zone.)


    PNG
    media_image6.png
    476
    896
    media_image6.png
    Greyscale


Although Bala teaches preamble transmission zones are repeat periodical (paragraph 38), Bala does not explicit wherein multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH.   
Similar to Bala reference, Xiong disclose a process of transmitting a preamble and PUSCH information to a base station  (see figure 5: paragraphs 37-41).  However, Xiong also teaches transmit multiple (repeated) preamble and PUSCH resources based on uplink repetition number according to coverage enhancement (CE) level (paragraphs 40-41).  

Since both inventions deals with  MTC communication (Bala: paragraph 02 and Xiong: paragraphs 3,31and 40) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have multiple preambles including the preamble are mapped to a PUSCH occasion of the transmission of the PUSCH  as taught by Xiong in the wireless communication system of Bala in order to reduce performance degradation (Xiong: paragraph 03).

With regard to claim 14,  Bala does not explicit wherein the multiple preambles are mapped to the PUSCH occasion irrespective of an index of the PRACH.
Similar to Bala reference, Xiong disclose a process of transmitting a preamble and PUSCH information to a base station  (see figure 5: paragraphs 37-41).  However, Xiong also teaches transmit multiple (repeated) preamble and PUSCH resources based on uplink repetition number according to coverage enhancement (CE) level (paragraphs 40-41).  In paragraph 39, Xiong expliclity teaches that PRACH mappings are based coverage enhancement categories. 
[0039] At operation 510, a PRACH preamble may be transmitted in PRACH frequency resources according to an uplink access repetition number. The PRACH frequency resources may be based at least partly on the CE category for the UE 102. In some embodiments, the group of candidate CE categories may include a first and a second candidate CE category for which PRACH frequency resources for the first CE category are exclusive to PRACH frequency resources for the second CE category. In addition, the group of candidate CE categories may include more than the first and second candidate CE categories, and some or all of the candidate CE categories may be associated with different PRACH frequency resources that may be exclusive to each other. Accordingly, the frequency resources used for the transmission of the PRACH preamble may indicate or reflect the determined CE category for the UE 102. Mappings or assignments of PRACH frequency resources to candidate CE categories may be predetermined, may be part of 3GPP or other standards or may be determined by the network. In addition, the PRACH frequency resources used by the UE 102 when operating in the CE mode may be disjoint from PRACH frequency resources used by UEs not operating in the CE mode.

Since both inventions deals with  MTC communication (Bala: paragraph 02 and Xiong: paragraphs 3,31and 40) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the multiple preambles are mapped to the PUSCH occasion irrespective of an index of the PRACH as taught by Xiong in the wireless communication system of Bala in order to reduce performance degradation (Xiong: paragraph 03).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/02/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419